Name: Commission Regulation (EC) No 84/2002 of 17 January 2002 on the issuing of export licences for products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  plant product;  foodstuff
 Date Published: nan

 Avis juridique important|32002R0084Commission Regulation (EC) No 84/2002 of 17 January 2002 on the issuing of export licences for products processed from fruit and vegetables Official Journal L 016 , 18/01/2002 P. 0022 - 0022Commission Regulation (EC) No 84/2002of 17 January 2002on the issuing of export licences for products processed from fruit and vegetablesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1429/95 of 23 June 1995 on implementing rules for export refunds on products processed from fruit and vegetables other than those granted for added sugars(1), as last amended by Regulation (EC) No 1962/2001(2), and in particular Article 4(1) thereof,Whereas:(1) Commission Regulation (EC) No 2029/2001(3) specifies the quantities which may be covered by applications submitted for export licences with advance fixing of the refund other than those applied for in connection with food aid.(2) Article 4 of Regulation (EC) No 1429/95 lays down the conditions under which special measures may be taken by the Commission to prevent an overrun in the quantities for which export licence applications may be submitted.(3) In view of the information available to the Commission as of today, the quantity of 293 tonnes of glacÃ © cherries in the Annex to Regulation (EC) No 2029/2001, reduced or increased by the quantities referred to in Article 4(1) of Regulation (EC) No 1429/95, would be exceeded if licences were issued with advanced fixing of refunds without restriction in response to applications submitted since 11 January 2002. A reducing factor should accordingly be applied to the quantities applied for on 11 January 2002, and applications for export licences with advance fixing of refunds submitted subsequently with a view to such licences being issued during the current period should be rejected,HAS ADOPTED THIS REGULATION:Article 1Export licences with advance fixing of the refund for glacÃ © cherries for which applications were submitted on 11 January 2002 pursuant to Article 1 of Regulation (EC) No 2029/2001 shall be issued for 37,6 % of the quantities applied for.Applications for export licences with advance fixing of refunds for the above product submitted after 11 January 2002 and before 22 February 2002 shall be rejected.Article 2This Regulation shall enter into force on 18 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 January 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 141, 24.6.1995, p. 28.(2) OJ L 268, 9.10.2001, p. 19.(3) OJ L 274, 17.10.2001, p. 11.